ON MOTION

ORDER

Joyce White (“White”) moves without opposition for reconsideration of the court’s May 3, 2011, 458 Fed.Appx. 887, 2011 WL 7431658, order dismissing her petition for review for failure to file the required Statement Concerning Discrimination.
White has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s May 3, 2011 order of dismissal and the mandate be, and the same hereby are, vacated and recalled, and the petition for review is reinstated.
(2) White’s brief is due on or before June 23, 2011.